Citation Nr: 0913696	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with headaches, impaired vision and boils.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for peripheral vascular disease, both lower 
extremities, for the period August 5, 1985 to January 12, 
1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 
1975.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board in support of these 
claims at hearings held at the RO in October 1996 and 
February 2001.  The Veteran requested another Board hearing, 
however, he withdrew that request in September 2006.  The 
Board remanded these claims to the RO in May 1996, April 
1997, July 2001, and April 2006.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Diabetes mellitus with headaches, impaired vision and 
boils was not manifested during active service or for many 
years thereafter.  

2.  For the period August 5, 1985 to January 12, 1998, the 
Veteran's peripheral vascular disease, both lower extremities 
are not manifested by persistent coldness with claudication 
on minimal walking.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus with headaches, impaired vision and 
boils was not incurred in or aggravated by active service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for peripheral vascular disease, both lower 
extremities, for the period August 5, 1985 to January 12, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7116 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the Veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In August 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and an earlier 
effective date, any questions as to the appropriate 
disability rating and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to diabetes mellitus with headaches, impaired vision 
and boils so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the Veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of diabetes mellitus with headaches, impaired 
vision and boils in service.  Moreover, given the absence of 
any competent evidence of the claimed post-service disability 
for years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).  

With regard to the increased rating claim, the evidence of 
record contains reports of a VA examination dated in March 
1986 and a VA medical opinion dated in June 2004.  The June 
2004 VA medical opinion is fully adequate and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The evidence of 
record contains the Veteran's service treatment records, as 
well as post-service VA medical records.  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Diabetes Mellitus

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for Veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran is claiming service connection for diabetes 
mellitus with headaches, impaired vision and boils.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus with headaches, impaired vision and boils.  
There is no evidence that the Veteran ever served in Vietnam.  
The Board concludes that the Veteran did not serve in the 
Republic of Vietnam at any time during active service.  An 
October 2004 reply from the Service Department reflects that 
there are no records that the Veteran was exposed to 
herbicides.  Even though the Veteran has been diagnosed with 
one of the enumerated disabilities listed under 38 C.F.R. 
§ 3.309(e), he is not presumed to have been exposed to 
herbicide agents because he never served in Vietnam and there 
is no record of any other herbicide exposure while in 
service.  38 U.S.C.A. § 1116(f).  Thus, the presumptive 
service connection regulations regarding exposure to Agent 
Orange also are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus with headaches, impaired vision and boils 
is warranted on a direct basis.  Service Reports of Medical 
Examinations dated in January 1959, July 1966, March 1968, 
and in October 1974, for separation purposes, reflect that 
the Veteran's endocrine system was clinically evaluated as 
normal.  There are no other service treatment records related 
to diabetes mellitus with headaches, impaired vision and 
boils.  

VA outpatient treatment records dated in August 1978 reflect 
that the Veteran was diagnosed with diabetes mellitus.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus with headaches, impaired vision and boils 
is etiologically related to service or any incident therein.  
The Veteran's endocrine system was clinically evaluated as 
normal upon separation from service.  The clinically normal 
endocrine system findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no diabetes mellitus with headaches, 
impaired vision and boils was present at that time.  The 
Board views the examination report as competent evidence that 
there was no diabetes mellitus with headaches, impaired 
vision and boils at that time.  

While acknowledging the Veteran's statements that his current 
diabetes mellitus with headaches, impaired vision and boils 
is etiologically related to service, the Veteran is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus with headaches, 
impaired vision and boils, such post-service findings fail to 
establish any relationship between the current disability and 
service.  Diabetes mellitus with headaches, impaired vision 
and boils was not manifested during service, or for years 
thereafter.  Accordingly, service connection on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303.  Furthermore, 
diabetes mellitus with headaches, impaired vision and boils 
was first diagnosed in 1978 and is not shown to have become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Thus, presumptive service connection 
is not warranted.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Peripheral Vascular Disease

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

A September 1993 rating decision granted service connection 
for peripheral vascular disease (claimed as leg problems) as 
secondary to service-connected atherosclerotic coronary 
vascular disease.  The Veteran was assigned a 50 percent 
disability rating from August 5, 1985 to January 12, 1998 
under Diagnostic Code 7116.  Separate 40 percent disability 
ratings for each lower extremity were assigned effective 
January 12, 1998 under Diagnostic Code 7116.  

As in effect prior to January 12, 1998, Diagnostic Code 7114 
applied to arteriosclerosis obliterans and was rated under 
the criteria outlined under Diagnostic Code 7116, for 
intermittent claudication.  Under this code, well-established 
cases, with intermittent claudication or recurrent episodes 
of superficial phlebitis warranted a 40 percent rating.  A 60 
percent rating required persistent coldness of extremity with 
claudication on minimal walking.  A 100 percent rating was 
warranted if the intermittent claudication was manifested in 
severe form with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).

The Notes associated with this diagnostic code are set out in 
pertinent part as follows: Note: The 100 percent rating will 
not be applied under a diagnosis of intermittent 
claudication.  Note: The schedular evaluations in excess of 
20 percent are for application to unilateral involvement.  
With bilateral involvement, separately meeting the 
requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable.  38 
C.F.R. § 4.104 (1997).

Under the revised criteria, there is no diagnostic code for 
intermittent claudication.  Arteriosclerosis obliterans is 
rated under Diagnostic Code 7114.  Under that code, 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less warrant a 40 percent rating.  A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2008).

The notes associated with this diagnostic code are set out as 
follows: NOTE (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. NOTE (3):  These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.

As noted earlier, the Board must consider entitlement to a 
rating in excess of 50 percent for peripheral vascular 
disease, both lower extremities, for the period August 5, 
1985 to January 12, 1998, the effective date of the RO's 
grant of separate 40 percent ratings for peripheral vascular 
disease of each lower extremity.

The Veteran underwent a VA examination in March 1986.  He 
reported pain in the legs when walking briskly or up an 
incline or up stairs.  He stated that the pain became much 
more noticeable and much worse, and that it seemed to come 
and go.  The examiner noted that the Veteran had significant 
leg claudication symptoms in the feet.  The examiner assessed 
vascular disease and noted that the lack of records hampered 
the assessment of the degree of claudication.  

VA outpatient treatment records dated in June 2004 reflect 
that a VA specialist in peripheral vascular diseases reviewed 
the Veteran's claims filed and clinical file to determine the 
nature, extent, and severity of peripheral vascular disease 
(PVD) prior to January 12, 1998.  The specialist noted that 
the first definite reference to bilateral claudication 
symptoms dated to a VA examination in March 1986, when the 
Veteran reported pain in the legs when walking briskly or up 
an incline or up stairs.  Between 1984 and 1998, the Veteran 
had well-documented PVD affecting both legs.  Careful reading 
of the available clinical reports from September 1984, when 
claudication symptoms were first documented to a VA 
examination in September 1998, shows a gradual worsening of 
PVD symptoms in both legs, with the left leg clearly somewhat 
more symptomatic than the right throughout this period.  

The specialist opined that multiple abnormal Ankle/Brachial 
Indices (ABI) obtained from March 1985 through September 1998 
objectively document the presence of PVD in both lower 
extremities.  While the left leg was clearly somewhat worse 
objectively (lower ABI) and symptomatically than the right 
leg, overall, the Veteran's recorded symptoms, vascular 
laboratory studies, and physical findings of the Veteran's 
PVD prior to January 12, 1998 for both legs, are more nearly 
manifested by a well-established case, with intermittent 
claudication or recurrent episodes of superficial phlebitis.  
The specialist noted that the Veteran's PVD does not reach 
the severity of "persistent coldness of an extremity with 
claudication on minimal walking," because "persistent 
coldness" is not described during the majority of this 
period.  Further, for much of this 13 year period, it appears 
that the Veteran was able to "walk through" the 
claudication symptoms; PRV symptoms at rest were not 
described until July 1998.  Finally, ABI results, while 
somewhat variable due to inherent limitations of the 
methodology, are not consistent with severe PVD (ABI less 
than 0.5).  

As noted in the June 2004 VA specialist's opinion, prior to 
1998, neither foot showed persistent coldness with 
claudication required for a 60 percent rating, and no more 
than a 40 percent rating (plus the additional 10 percent for 
bilateral involvement) was warranted.  

In addition, the evidence prior to January 12, 1998, did not 
reflect that an extraschedular evaluation was warranted for 
this disability.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  While the veteran was 
shown to have significant interference with employment, and 
in fact was granted a 100 percent rating from November 1989, 
this was primarily due to other service-connected 
disabilities.  




ORDER

Service connection for diabetes mellitus with headaches, 
impaired vision and boils is not warranted.  

An initial evaluation in excess of 50 percent for peripheral 
vascular disease, both lower extremities, for the period 
August 5, 1985 to January 12, 1998 is not warranted.  

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


